DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 and 13-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hensel et al. (US Pat No 4,919,104).
In regard to claim 1, Hensel discloses an adiabatic diesel engine system (Col 1, lines 49-51: “The invention relates to compressors and motors, specially to refrigerating compressors and to adiabatic diesel engines.”) comprising (see Fig 4a): 
a crankcase mechanism (generally the “bottom” of Fig 4a, the portion containing crankshaft 68) containing lubricating oil (visible in the bottom of the crankshaft, also see Col 2, lines 65-66: “the bearings of the crankshaft 68 are lubricated with oil”) and comprising a crosshead mechanism (with, at least, elements 63, 64 and 66), the crosshead mechanism comprising a connecting rod (66) configured to drive a sliding bearing (the sliding bearing area being visible in the figure between elements 94 and 94a and another where 63 passes through 64); and 
a separate cylinder mechanism (with cylinder 61 and piston 62) comprising at least one cylinder (61) and containing no lubricating oil (see Col 1, lines 26-30 and 40-
In regard to claim 2, Hensel discloses the system of claim 1, wherein the sliding bearing (the sliding bearing area being visible in the figure between elements 94 and 94a and another where 63 passes through 64) is connected to a piston drive shaft (63).
In regard to claim 3, Hensel discloses the system of claim 2, wherein the piston driveshaft (63) is configured to move between the crankcase (with crankshaft 68) and the at least one cylinder (61 containing piston 62).
In regard to claim 4, Hensel discloses the system of claim 2, wherein the at least one cylinder (61) comprises a top section where compression and combustion occur (with valve 91, also see Col 3, lines 13-18: “Through inlet-valve 91 the compressed cold air enters the diesel cylinder 61. The temperature of this air surpasses ignition temperature of the fuel injected at the end of the compression stroke. Combustion of this fuel produces increase of pressure resulting in movement of piston 62 in direction of arrow 92.”) and a bottom section where the piston driveshaft moves through the sliding bearing (generally defined by the floor plate containing elements 94 and 94a).
In regard to claim 5, 
In regard to claim 6, Hensel discloses the system of claim 1, wherein the crankcase is configured for cooling through a crankcase enclosure (cooled by the lubricating oil enclosed in the cavity surrounding crankshaft 68 and crankthrow 67).
In regard to claim 7, Hensel discloses the system of claim 1, comprising a piston (62) configured within the at least one cylinder (61), wherein any force on the piston is parallel to walls of the cylinder (as it uses the crosshead mechanism visible in Fig 41).
In regard to claim 13, Hensel discloses the system of claim 1, further comprising a heat pipe configured to maintain a uniform temperature of the cylinder mechanism (the cavity, 95, allowing a flow path from exhaust outlets 62’ to valve 94 is considered to be generally be a “heat pipe”; said cavity is present to maintain the temperature of the cylinders, see Col 3, lines 13-30: “Diesel cylinder 61 is surrounded by the storage space 95 so that the heat, transmitted through the wall of cylinder 61 remains to be useful for the secondary expansion in the secondary cylinder 65.”).
In regard to claim 14, Hensel discloses the system of claim 1, further comprising a wrapping wick and container configured to maintain a uniform temperature of the cylinder (Hensel is provided with a contained layer of insulation (96) considered to be a “wrapping wick” to maintain a uniform temperature, see Col 3, lines 13-30: “The storage space 95 is insulated by an insulation layer 96 to avoid heat losses.” As no definition or description of “wrapping wick” is provided, nor is this a commonly used term in the art, Examiner has interpreted it broadly as “insulating material”.)
In regard to claim 15, Hensel discloses an adiabatic diesel engine (see Fig 4a for the full engine, and the piston style of 2a and 2b as the piston embodiment relied on) system (Col 1, lines 
A cylinder (61) with a first combustion section (for example see Col 3, lines 13-18: “Through inlet-valve 91 the compressed cold air enters the diesel cylinder 61. The temperature of this air surpasses ignition temperature of the fuel injected at the end of the compression stroke. Combustion of this fuel produces increase of pressure resulting in movement of piston 62 in direction of arrow 92.”) and a second air pump section (generally defined by cylinder 65); and
a piston (62) configured to dynamically separate the first combustion section from the second air pump section (being located generally between the sections AND operating as the driving force to pump in and out of cylinder 65, see Col 3, lines 13-23), the piston comprising no piston rings (being a gas-lubricated rotating piston, see Col 1, lines 40-45).
In regard to claim 16, Hensel discloses the system of claim 15, wherein the piston is configured in a shape (broadly a cylindrical shape that fits into a slightly larger cylindrical cavity) to minimize gas leakage around an inner wall of the cylinder (as it holds the gas until exhaust and uses said gas to rotate the piston, see Col 2, lines 24-35 which describes the piston utilized in Figs 2a and 2b). 
In regard to claims 17 and 18, Hensel discloses the system of claim 15, wherein the piston is configured in a shape to minimize the wear of the piston and an inner wall of the cylinder and wherein the shape comprises multiple circular grooves in the piston (see especially Fig 2b, the generally cylindrical piston head comprising generally circular openings 26 when .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hensel et al. (US Pat No 4,919,104) in view of Lemke (US Pub No 2010/0071671).
In regard to claims 8 and 9,
Hensel discloses the system of claim 1.
Hensel does not positively disclose: 
wherein the crankcase mechanism comprises two crankshafts and the cylinder mechanism comprises two pistons configured in one chamber, or 
wherein the two crankshafts are tied together by gears and/or timing belts for motion coordination.
However, such engine designs are well known in the art.
Lemke discloses an opposed piston engine comprising two crankshafts and a cylinder mechanism comprising two pistons in one cylinder (see Abstract and Fig 4). 
Examiner also notes that each of Lemke’s piston and crankshaft sets use crosshead arrangements with piston drive shafts and connecting rods similar to Hensel.
Lemke also discloses wherein the crankshafts are tied together by gears (see Fig 1).
Lemke teaches that such a design provides more convenient location of parts to free up space, and decreases the weight and simplifies the engine (Paragraph 0007).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to configure the engine of Hensel in the manner of Lemke, to provide a simple and light compact engine as taught by Lemke.

Claims 10-11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hensel et al. (US Pat No 4,919,104) in view of Velton (US Pat No 1,831,150).
In regard to claims 10-11,
Hensel discloses the system of claim 1.
Hensel does not positively disclose wherein:
the crankcase mechanism comprises one crankshaft and the cylinder mechanism comprises two pistons configured in separated chambers, or
a bridge beam, the bridge beam connected to both a left and right push rod.
However, such engine designs are well known in the art.
Velton discloses an engine (Fig 3) comprising one crankshaft (at 23) with two pistons (10 and 11) configured in separated chambers (5 and 6), and a bridge beam (15) connected to both a left and right push rod (each of 12).
Velton teaches that such arrangements allow for an engine productive of maximum power with a minimum amount of wear (Page 2, lines 96-99).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to configure the engine of Hensel in the manner of Velton, to provide an engine productive of maximum power with a minimum amount of wear, as taught by Velton.
In regard to claim 20, 
Hensel discloses the system of claim 15.
Hensel does not positively disclose wherein the cylinder is configured in a U-shape with two pistons, one on each side of the U, which are synchronized.
However, as discussed immediately above, Velton does disclose such an engine and its benefits. Just as when rejecting claims 10 and 11, it would have been obvious to one of ordinary skill in the art at the time the invention was made to configure the engine of Hensel in the manner of Velton, to provide an engine productive of maximum power with a minimum amount of wear, as taught by Velton.

Claims 10, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hensel et al. (US Pat No 4,919,104), alone.
In regard to claims 10 and 12, 
Hensel discloses the system of claim 1.
As to the limitations: “wherein the crankcase mechanism comprises on crankshaft and the cylinder mechanism comprises two pistons configured in separate chambers and comprising two connecting rods configured to drive the two pistons”, Examiner notes that said limitations could be met simply by duplicating the engine of Hensel on a common crankshaft (as many engines have multiple cylinder/piston arrangements on one crankshaft). Such an arrangement is considered a simple and obvious duplication of parts (MPEP 2144.04 VI B and as such would have been obvious to one of ordinary skill in the art at the time the invention was made.
In regard to claim 19, Hensel discloses the system of claim 17, but does not positively disclose wherein the shape comprises a taper in diameter from top to bottom of the piston. However, Examiner takes Official notice that it us universally known to provide tapers or “rounded edges” to minimize where between relatively moving parts and that it would have been obvious to one of ordinary skill in the art at the time the invention was made to do so.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB M AMICK whose telephone number is (571)272-5790. The examiner can normally be reached Core Hours 10-6 M-F (First Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB M AMICK/Primary Examiner, Art Unit 3747